TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00410-CR



                                 In re Jeffrey Curtis Johnson


                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           NO. 75505, THE HONORABLE STEVEN J. DUSKIE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Jeffrey Curtis Johnson was convicted by a jury of capital murder and

sentenced by operation of statute to life without parole. See Tex. Penal Code §§ 12.31, 19.03.

Johnson appeals from the trial court’s order denying post-conviction DNA testing.             The

principles of Anders v. California, 386 U.S. 738 (1967), have been extended to include appeals

of a trial court’s ruling on a motion for post-conviction DNA testing. See Murphy v. State,

111 S.W.3d 846, 847–48 (Tex. App.—Dallas 2003, no pet.).

               Johnson’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See 386 U.S. at 744; Garner v. State, 300 S.W.3d 763, 766

(Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 81–82 (1988). Johnson’s counsel

has certified to this Court that he sent copies of the motion and brief to Johnson, advised him of

his right to examine the appellate record and file a pro se response, and provided a motion to
assist him in obtaining the record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App.

2014); see also Anders, 386 U.S. at 744. After a request for an extension of time, which this

Court granted, Johnson filed a pro se response. However, he did not identify any arguably

meritorious grounds for appeal.

              We have conducted an independent review of the record—including the record of

the Chapter 64 proceedings below, appellate counsel’s brief, and Johnson’s pro se response—and

find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that the

record presents no arguably meritorious grounds for review, and the appeal is frivolous.

Counsel’s motion to withdraw is granted. The trial court’s judgment of conviction is affirmed.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: March 18, 2022

Do Not Publish




                                               2